Citation Nr: 1521634	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-27 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to vocational rehabilitation and employment training benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The preponderance of the evidence establishes that the Veteran is not seeking to establish a gainful employment status.


CONCLUSION OF LAW

The criteria for finding achievement of a vocational goal reasonably feasible, for purposes of entitlement to vocational rehabilitation and employment training are not met.  38 U.S.C.A. §§ 3100, 3101, 3102, 3104 (West 2014); 38 C.F.R. §§ 21.35, 21.53, 21.57, 21.70, 21.362, 21.364 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) does not apply in this case, given the nature of the issue on appeal.  The VCAA applies only to claims for benefits filed under Chapter 51 of Title 38, United States Code. See e.g. Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); Livesay v. Principi, 15 Vet. App. 165, 179 (2001)(en banc).  

The matter at issue in this case is governed by Chapter 31, of Title 38, United States Code, which contains its own notice and development provisions.  See e.g., 38 C.F.R. §§ 21.32, 21.33 (2014).  These provisions have been met.
The intended purpose of VA vocational rehabilitation services is to enable service-connected disabled veterans to achieve maximum independence in daily living and, to the maximum extent feasible, become employable and obtain and maintain suitable employment.  38 U.S.C.A. § 3100 (West 2014); 38 C.F.R. § 21.70 (2014). 

A veteran with a service-connected disability of 20 percent or more is entitled to rehabilitation services under 38 U.S.C. Chapter 31 when it is determined there is a need for rehabilitation to overcome an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  An "employment handicap" is an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with his or her abilities, aptitudes, and interests.  38 U.S.C.A. §§ 3101(1), 3102; 38 C.F.R. § 21.35(a).  A serious employment handicap is defined as significant impairment of ability to prepare for, obtain, or retain employment consistent with abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(7); 38 C.F.R. § 21.35(g).  

A vocational rehabilitation program includes the services that are needed for the accomplishment of the purposes of 38 U.S.C. Chapter 31, including such counseling, diagnostic, medical, social, psychological, independent living, economic, educational, vocational, and employment services as are determined by VA to be needed.  38 C.F.R. § 21.35(i).  

Before benefits can be granted, a determination must be made as to whether there is an employment handicap, and to whether achievement of a vocational goal is feasible.  38 C.F.R. § 21.184.  

A "vocational goal" is defined as a gainful employment status consistent with a veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35(h) .

The phrase "achievement of a vocational goal is reasonably feasible" means the effects of the veteran's disability (service and nonservice-connected), when considered in relation to the veteran's circumstances, do not prevent the veteran from successfully pursuing a vocational rehabilitation program and becoming gainfully employed in an occupation consistent with the veteran's abilities, aptitudes, and interests.  Id.

The phrase "achievement of a vocational goal is not currently reasonably feasible" means the effects of the veteran's disability (service and nonservice-connected), when considered in relation to the veteran's circumstances at the time of the determination: (i) prevent the veteran from successfully achieving a vocational goal at that time; or, (ii) are expected to worsen within the period needed to achieve a vocational goal and which would, therefore, make achievement not reasonably feasible.  Id.

A VA counseling psychologist determines whether achievement of a vocational goal is reasonably feasible.  38 C.F.R. § 21.53(g).  VA must determine the feasibility of achieving the vocational goal sought in each case in which a veteran has a serious employment handicap.  38 C.F.R. § 21.53(a).  When this decision reasonably cannot be made on the basis of information developed during the initial evaluation, the veteran is to be provided an extended evaluation.  38 C.F.R. § 21.57(a).

The criteria for finding feasibility of a vocational goal are: (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and, (3) the veteran must possess the necessary educational skills and background to pursue the goal.  38 C.F.R. § 21.53(d).  A finding that achievement of a vocational goal is infeasible without a period of extended evaluation requires compelling evidence which establishes infeasibility beyond any reasonable doubt.  38 C.F.R. § 21.53(e)(2).

The Veteran has had at least a 20 percent rating for service-connected disabilities since May 2001.  He was found to have a serious employment handicap in December 2012 due to his service-connected disabilities.  38 C.F.R. § 21.35.  He therefore meets the basic eligibility requirements for vocational rehabilitation benefits.  The next inquiry is whether achievement of a vocational goal is feasible.

After review of the record, the Board does not find achievement of a vocational goal to be feasible.  The Veteran has not identified a "vocational goal" as defined in 38 C.F.R. § 21.35(h).  The December 2012 infeasibility decision noted that the Veteran reported he is not interested in pursuing an employment goal after having been out of the workforce for 14 years.  Instead, he is seeking advanced taxidermy training.  He already possesses knowledge and skill in taxidermy, but wants to be able to do the best work that he can do.  He has built a workshop in his home, and indicated that this has kept him busy since retirement.  He does some taxidermy for his friends for free, and does not do it for the income.  In short, there is no indication that he will be seeking gainful employment after such training, which is required for a "vocational goal" and to receive vocational rehabilitation benefits.  Id.  

He has argued that the training will benefit him by improving his skills, and that the hobby of taxidermy keeps him busy and helps him to keep his mind off of Vietnam.  He has also argued that the denial of vocational rehabilitation benefits is a result of age discrimination.  The Board is not persuaded by these arguments, as they do not establish or suggest that he has set a vocational goal.  The express purpose of the programs and benefits set forth in Chapter 31 is to assist disabled veterans, to the maximum extent feasible, to become employable.  38 U.S.C.A. 3100 (emphasis added).  With this purpose in mind, the Board recognizes that the veteran has expressed an interest in pursuing advanced training, but not with the plan of becoming employable.  He explained his plan to the counseling psychologist, and reiterated it in communications with VA.  These benefits are not established for the purpose of furthering a hobby.    

As no vocational goal has been identified, an extended period of evaluation under 38 C.F.R. § 21.53(e)(2) is not required.  The Board also observes that when a vocational goal has been found not feasible, a determination will be made as to whether independent living services should be provided.  38 C.F.R. § 21.35(f).  A preliminary assessment found the Veteran to have no need of independent living services.  He has a high level of independence and a close and supportive family.  He did not appeal that decision.  




ORDER

The claim of entitlement to vocational rehabilitation services is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


